Citation Nr: 1114541	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft (hereinafter "heart disease"), to include as due to hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the above claimed conditions.  

The Veteran provided testimony before the Board at the RO in July 2009.  A transcript is of record.  

The claim was remanded by the Board in December 2009 for additional development.  The case has been returned now for further appellate action.  


FINDINGS OF FACT

1.  Hypertension was first demonstrated long after service and is not etiologically related to service.

2.  Heart disease is not etiologically related to service or to a service-connected disability.






CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may incurrence or aggravation by service be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Heart disease was not incurred or aggravated during active duty service and is not proximately due to a service connected disability, nor may incurrence or aggravation by service be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the claim is being denied, no effective date or rating is being set.  The delayed notice on these elements, therefore, does not deprive the veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims but has determined that no such examinations or opinions are required.  As discussed below, hypertension and heart disease were first demonstrated long after active duty service, without competent evidence of a nexus back to service.  A VA examination is accordingly not "necessary" pursuant to 38 C.F.R. § 3.159(c)(4).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2009 Board hearing, the Veteran was asked about current diagnoses, in-service injuries, continuity of symptoms, post-service treatment and whether any doctor has provided etiology opinions in regard to his claimed disabilities.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and heart disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service Connection for Hypertension

The Veteran contends he developed hypertension during service.      

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 (Note 1) (2010).  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Although the Veteran has been diagnosed or noted with diastolic hypertension, the record does not demonstrate the diastolic or systolic readings as required to qualify as a current diagnosis of hypertension under the regulations.  First, blood pressure readings have not been taken two or more times on at least three different days.  Moreover, of the over 30 blood pressure readings in the claims file, only about one third revealed diastolic pressure of 90 millimeters or greater.  Nevertheless, even if the Board accepted the Veteran's statements and the medical diagnoses as evidence of a current disability, service connection also requires an in-service incurrence or injury.

Service treatment records fail to demonstrate the incurrence of hypertension according to 38 C.F.R. § 4.104, DC 7101 (Note 1).  The required blood pressure readings are not shown, the Veteran was not prescribed medication for hypertension and there is no record of a diagnosis.   

The Board recognizes that the Veteran was told that he had high blood pressure or hypertension in service.  Indeed, his blood pressure reading was relatively high at discharge.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including what he was told by a doctor.  See Jandreau v. Nicholson.  However, he has not reported that he was specifically diagnosed with hypertension that met the requirements for VA compensation purposes or that he was told by a doctor that he had hypertension according to VA criteria while he was serving on active duty.  As stated above, such a diagnosis requires certain diastolic and systolic blood pressure readings taken two or more times on at least three different days.  The evidence of record does not establish such a diagnosis in service.  

The Board would further point out that the Veteran is not competent to render a diagnosis of hypertension as a lay person.  Such a diagnosis concerns the cardiovascular system, requires test results, and is accordingly not capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Therefore, the second element required for service connection-an in-service disease-has not been established.  

The Veteran also stated during the Board hearing that he was diagnosed with hypertension within one of discharge, though he was not prescribed medication at that time.  However, there are no records of this treatment, the Veteran has not provided the names of medical providers and he stated that he could not provide any medical documents or information about the diagnosis.  The first evidence of a diagnosis of hypertension is in June 2002, almost 25 years post-discharge.  Moreover, as with his statements regarding the in-service diagnosis, the Veteran did not state that he was specifically diagnosed with hypertension that met the requirements for VA compensation purposes.  Therefore, the diagnosis of hypertension within one year of discharge has not been established.  

As the preponderance of the evidence is against a finding of service connection for hypertension, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Heart Disease

During the July 2009 Board hearing, the Veteran specifically stated that he was claiming that his heart disease was caused by or due to hypertension.  As service connection cannot be granted for hypertension, a grant of benefits for heart disease claimed as secondary to hypertension is also not warranted.  

The Board further notes that service connection for heart disease on a direct basis has not been established.  Service treatment records are negative for any complaints, treatment or diagnoses of heart disease.  The Veteran has not asserted the in-service incurrence or a continuity of symptomatology and there is no medical evidence or opinion of record providing a nexus between current heart disease and service.  

As the preponderance of the evidence is against a finding of service connection for heart disease, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for hypertension is denied.  

Service connection for heart disease is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


